 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MAJESTIC ZULU,                                     No. 2:21-cv-00525-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    COVELLO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 25, 2021, the magistrate judge assigned to this action filed findings and

21   recommendations herein which were served on Plaintiff and which contained notice to plaintiff

22   that any objections to the findings and recommendations were to be filed within fourteen days.

23   Plaintiff has not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                         1
 1          In accordance with the above, IT IS HEREBY ORDERED that this action is DISMISSED

 2   without prejudice. The Clerk of Court is directed to close the case.

 3   DATE: July 7, 2021

 4

 5

 6                                                   Troy L. Nunley
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
